UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON , D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-26787-D Zynex, Inc. (Exact name of registrant as specified in its charter) NEVADA 90-0214497 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8022 SOUTHPARK CIRCLE, STE 100 LITTLETON, COLORADO 80120 (Address of principal executive offices) (Zip Code) (303) 703-4906 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reportingcompany) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of May 4, 2009 Common Stock, par value $0.001 29,971,041 ZYNEX, INC. AND SUBSIDIARY INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2009 5 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 6 Unaudited Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 6. Exhibits 25 Signatures 26 - 2 - PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ZYNEX, INC AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2009 2008 (unaudited) ASSETS Current Assets: Accounts receivable, net $ 6,621,209 $ 5,614,996 Inventory 2,127,585 2,209,600 Prepaid expenses 63,900 73,324 Deferred tax asset 648,000 648,000 Other current assets 65,838 70,032 Total current assets 9,526,532 8,615,952 Property and equipment, net 2,324,780 2,096,394 Deposits and deferred financing fees, net 67,308 71,650 $ 11,918,620 $ 10,783,996 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Bank overdraft $ 26,434 $ 112,825 Current portion of notes payable and other obligations 1,314,026 1,818,059 Loans from stockholder 14,585 24,854 Accounts payable 1,562,637 1,037,205 Income taxes payable 1,139,000 670,000 Accrued payroll and payroll taxes 335,866 292,562 Other accrued liabilities 1,320,721 1,511,126 Total current liabilities 5,713,269 5,466,631 Derivative liability 307,865 - Notes payable and other obligations, less current portion 107,435 115,287 Deferred tax liability 440,000 428,000 Total liabilities 6,568,569 6,009,918 Stockholders' Equity: Preferred stock; $.001 par value, 10,000,000 shares authorized, no shares issued or outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized, 29,971,041 (2009) and 29,871,041 (2008) shares issued and outstanding 29,971 29,871 Paid-in capital 3,652,680 3,676,621 Retained earnings 1,667,400 1,067,586 Total stockholders' equity 5,350,051 4,774,078 $ 11,918,620 $ 10,783,996 See accompanying notes to financial statements - 3 - ZYNEX, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 Net revenue: Rental $ 2,649,870 $ 1,792,263 Sales 1,582,464 796,457 4,232,334 2,588,720 Cost of revenue: Rental 234,637 103,019 Sales 248,024 353,695 482,661 456,714 Gross profit 3,749,673 2,132,006 Selling, general and administrative expense 2,413,805 1,556,267 Income from operations 1,335,868 575,739 Other income (expense): Interest income 1,061 861 Interest expense (34,261 ) (15,917 ) Other expense (1,074 ) - Gain on value of derivative liability 130,198 - 1,431,792 560,683 Income tax expense 481,000 330,000 Net income $ 950,792 $ 230,683 Net income per share: Basic $ 0.03 $ 0.01 Diluted $ 0.03 $ 0.01 Weighted average number of common shares outstanding: Basic 29,907,708 27,717,457 Diluted 30,489,129 29,332,966 See accompanying notes to financial statements - 4 - ZYNEX, INC AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Number Common Paid in Retained Total of Shares Stock Capital Earnings December 31, 2008 29,871,041 $ 29,871 $ 3,676,621 $ 1,067,586 $ 4,774,078 Cumulative effect of change in accounting principle - January 1, 2009 reclassification of equity- linked financial instrument to derivative liability - - (87,085 ) (350,978 ) (438,063 ) Issuance of common stock for option exercise 100,000 100 31,900 - 32,000 Employee stock option expense - - 31,244 - 31,244 Net income, three months ended March 31, 2009 - - - 950,792 950,792 March 31, 2009 29,971,041 $ 29,971 $ 3,652,680 $ 1,667,400 $ 5,350,051 See accompanying notes to financial statements - 5 - ZYNEX, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income $ 950,792 $ 230,683 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation expense 154,124 71,643 Provision for provider discounts 11,708,313 4,426,953 Provision for losses in accounts receivable (uncollectibility) 722,302 317,812 Amortization of deferred consulting and financing fees 4,342 5,525 Gain on value of derivative liability (130,198 ) - Provision for obsolete inventory 90,000 12,000 Employee stock based compensation expense 31,244 9,892 Deferred tax (benefit) 12,000 (55,000 ) Changes in operating assets and liabilities: Accounts receivable (13,436,828 ) (5,201,222 ) Inventory (7,985 ) (199,345 ) Prepaid expenses 9,424 12,741 Other current assets 4,194 (5,076 ) Accounts payable 525,432 51,914 Accrued liabilities (147,101 ) 207,490 Income taxes payable 469,000 35,000 Net cash provided by (used in) operating activities 959,055 (78,990 ) Cash flows from investing activities: Purchases of equipment (382,510 ) (146,202 ) Net cash used in investing activities (382,510 ) (146,202 ) Cash flows from financing activities: Decrease in bank overdraft (86,391 ) (89,347 ) Payments on notes payable and capital leases (511,885 ) (246,478 ) Repayments of loans from stockholder (10,269 ) (13,178 ) Issuance of common stock 32,000 619,482 Net cash (used in) provided by financing activities (576,545 ) 270,479 Net increase in cash and cash equivalents and cash and cash equivalents at end of period $ - $ 45,287 Supplemental cash flow information: Interest paid $ 31,051 $ 5,991 Income taxes paid $ 350,000 See accompanying notes to financial statements - 6 - ZYNEX, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2009 (1)UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The condensed consolidated financial statements included herein have been prepared by Zynex, Inc. (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures included herein are adequate to make the information presented not misleading. A description of the Company’s accounting policies and other financial information is included in the audited consolidated financial statements as filed with the Securities and Exchange Commission in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Amounts as of December 31, 2008 are derived from those audited consolidated financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as of March 31, 2009 and the results of operations and cash flows for the periods presented.All such adjustments are of a normal recurring nature.The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results that may be achieved for a full fiscal year and cannot be used to indicate financial performance for the entire year. As discussed and as presented in the Form 10-K for the year ended December 31, 2008, the unaudited interim financial statements as of and for the quarter ended March 31, 2008 were restated. The accompanying consolidated financial statements include the accounts of Zynex, Inc. and its wholly-owned subsidiary, Zynex Medical, Inc. for all of the periods presented. Allintercompany balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The Company is operating with emphasis on cash flow and remaining compliant with covenants related to the line of credit. Management believes that its cash flow projections for 2009 are achievable and, based on billings and collections in the first quarter of 2009, that sufficient cash will be generated to meet the loan covenants and the Company’s financial obligations. Management believes that the continued achievement of its plans will enable the Company to continue as a going concern.The Company has developed a new model for analyzing the collectability of accounts receivable. Management believes these changes enhanced the Company’s ability to monitor collections of accounts receivable, and project cash flow more effectively. In addition, the Company has instituted various cost reductions. Management believes that, as indicated above, it has the ability to remain compliant with the terms of the line of credit, and if the Company were to be in violation of its covenants in the future, it would, as it has successfully done in the past, seek to obtain amendments to the debt or waivers of the covenants so that the Company would no longer be in violation. (2)SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES Preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Ultimate results could differ from those estimates. The most significant management estimates used in the preparation of the accompanying consolidated financial statements are associated with the allowance for provider discounts and uncollectible accounts receivable and the reserve for obsolete and damaged inventory. - 7 - ZYNEX, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2009 REVENUE RECOGNITION - ALLOWANCES FOR PROVIDER DISCOUNTS AND UNCOLLECTIBILE ACCOUNTS RECEIVABLE The Company recognizes revenue when each of the following four conditions are met: 1) a contract or sales arrangement exists; 2) products have been shipped and title has transferred or rental services have been rendered; 3) the price of the products or services is fixed or determinable; and 4) collectibility is reasonably assured. Accordingly, the Company recognizes revenue, both rental and sales, when products have been dispensed to the patient and the patient’s having insurance has been verified. For medical products that are sold from inventories consigned at clinic locations, the Company recognizes revenue when it receives notice that the product has been prescribed and dispensed to the patient and the patient’s having insurance has been verified or preauthorization has been obtained from the insurance company, when required.Revenue from the rental of products is normally on a month-to-month basis and is recognized ratably over the products’ rental period. Products on rental contracts are placed in property and equipment and depreciated over their estimated useful life. All revenue is recognized at amounts estimated to be paid by customers or third-party providers using the Company’s established rates, net of estimated provider discounts.The Company recognizes revenue from distributors when it ships its products. A significant portion of the Company’s revenues are derived, and the related receivables are due, from insurance companies or other third-party payors. The nature of these receivables within this industry has typically resulted in long collection cycles. The process of determining what products will be reimbursed by third-party providers and the amounts that they will reimburse is complex and depends on conditions and procedures that vary among providers and may change from time to time. The Company maintains an allowance for provider discounts and records additions to the allowance to account for the risk of nonpayment.
